Proceeding pursuant to CPLR article 78 to review a determination of the Superintendent of the New York State Police, dated August 20, 1992, which, after a hearing, found the petitioner guilty of three charges of misconduct and dismissed him from his position as a New York State Trooper.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
We find no merit to the petitioner’s contention that the statement he gave on November 20, 1991, during an interview with State Police investigators, was inadmissible at the administrative hearing because he was not represented by counsel at the interview. The record establishes that the interview was an ordinary supervisory inquiry and it was therefore not governed by the procedural requirements of section 16.2 (A) (8) of the collective bargaining agreement (see, Matter of Roman v Constantine, 185 AD2d 701).
*748The hearing board’s findings of guilt as to the three charges levied against the petitioner are supported by substantial evidence (see, CPLR 7803 [4]; see also, Matter of Boyd v Constantine, 81 NY2d 189, 196, quoting 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176, 180). Finally, the penalty imposed is not so disproportionate to the offense as to be shocking to one’s sense of fairness (see, Matter of Pell v Board of Educ., 34 NY2d 222). Balletta, J. P., Rosenblatt, Miller and Ritter, JJ., concur.